Appellate Case: 20-1417     Document: 010110611722      Date Filed: 11/30/2021    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       November 30, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  HUNTER ADAM MELNICK,

        Plaintiff - Appellant,

  v.                                                         No. 20-1417
                                                (D.C. No. 1:18-CV-02885-CMA-KLM)
  JOHN CAMPER, Director of Colorado                           (D. Colo.)
  Bureau of Investigation, in his official
  capacity,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

       Hunter Melnick is a convicted sex offender who challenges the

 constitutionality of Colorado’s Sex Offender Registration Act (“CSORA”) on several

 grounds. The district court, in a thorough and well-reasoned opinion applying

 Supreme Court and circuit precedent, dismissed Melnick’s complaint for failure to

 state a claim under Federal Rule of Civil Procedure 12(b)(6). As the district court



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-1417    Document: 010110611722          Date Filed: 11/30/2021   Page: 2



 explained, many of Melnick’s allegations stem from a misreading of CSORA.

 Melnick appeals that dismissal pro se and raises nearly all the same arguments he

 raised in the district court. Yet, none of Melnick’s arguments point us to legal errors

 warranting reversal.1 So, upon review of the record de novo and exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm the judgment for substantially the

 same reasons stated by the district court.2


                                               Entered for the Court


                                               Gregory A. Phillips
                                               Circuit Judge




       1
         As a pro se litigant, we must liberally construe Melnick’s pleadings, Erickson
 v. Pardus, 551 U.S. 89, 94 (2007), without acting as his advocate, Hall v. Bellmon,
 935 F.2d 1106, 1110 (10th Cir. 1991).
       2
           We also deny Melnick’s motion to supplement the record.
                                               2